DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on March 23, 2021, June 9, 2022 and July 11, 2022 have been considered by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Ito (US 6,786,740).
	Regarding claim 1, Ito discloses a member junction structure (see figure 1), comprising: a first member (21) provided with a first press-fitting portion (23e) and a second press- fitting portion (23d, see figure 6); and a second member (13) provided with a first press-fitted portion (13c) and a second press- fitted portion (13d), and configured to be installed on the first member (21) by moving in a first direction which is a predetermined one direction with respect to the first member (21), wherein in a state where the second member (13) is halfway to be installed on the first member (21), the first press-fitting portion (23e) is inserted into the second press-fitted portion (13d), thereby providing a guide for installing the second member (21) on the first member (11), and in a state where the second member (13)  is completely installed on the first member (21), the first press-fitting portion (23e) is press-fitted into the first press-fitted portion (13c), and the second press-fitting portion (23d) is press-fitted into the second press-fitted portion (13d).
	Regarding claim 2, Ito discloses the member junction structure (see figure 1), wherein the first member (21) and the second member (13) are fitted in at least one of: a first fitting mode (see figure 6) where the second member (13) is completely installed on the first member (21) and when the first press-fitting portion (23e) is press-fitted into the first press- fitted portion (13c), the first member (21) and the second member (13) are fitted in an interference-fitting state at a plurality of places in a predetermined direction different from the first direction (see figure 6); and a second fitting mode where the second member is completely installed on the first member and when the second press-fitting portion is press-fitted into the second press-fitted portion, the first member and the second member are fitted in an interference-fitting state at a plurality of places in a predetermined direction different from the first direction.
	Regarding claim 3, Ito discloses the member junction structure (see figure 1) wherein when a predetermined direction (see figure 6) crossing the first direction is defined as a second direction, in the first fitting mode, the first member (21) and the second member (13) are fitted at the plurality of places in the second direction in an interference-fitting state (see figure 6).
	Regarding claim 4, Ito discloses the member junction structure (see figure 1), wherein when a predetermined direction crossing the first direction (see figure 6) is defined as a second direction, in the second fitting mode, the first member and the second member are fitted at the plurality of places in the second direction in an interference-fitting state (see figure 6).
	Regarding claim 5, Ito discloses the member junction structure (see figure 1), the guide (see figure 6) in the state where the second member (13) is halfway to be installed on the first member (21) is a guide (23e) for positioning the second member (13) with respect to the first member (21) in a direction orthogonal to the moving direction of the second member (see figures 2 and 6).
	Regarding claim 6, Ito discloses the member junction structure (see figure 1), wherein the first press-fitting portion (23e) and the second press-fitting portion (23d) of the first member (21) are separated from each other in the first direction (see figure 6), between the first press-fitting portion and the second press-fitting portion of the first member (see figure 6), a press-fitting portion intermediate portion (see figure 6) is provided, the first press-fitted portion (13c) and the second press-fitted portion (13d) of the second member (13) are separated from each other in the first direction (see figure 6), between the first press-fitted portion and the second press-fitted portion of the second member (see figure 6), a press-fitted portion intermediate portion (see figure 6) is provided, and in a state where the second member  (13) is completely installed on the first member (21), the press-fitted portion intermediate portion is slightly separated from the press-fitted portion intermediate portion (see figure 6).
	Regarding claim 7, Ito discloses an electric junction box (11), comprising: a resin bracket press-fitting structure (see figure 1) comprising: a first resin bracket (21) comprising a first resin bracket body portion (see figure 2), a first press-fitting portion (23e) projecting from the first resin bracket body portion (see figure 4a or 6), a press-fitting portion intermediate portion adjacent to the first press-fitting portion in a first direction (see figure 6), which is a predetermined one direction, and projecting from the first resin bracket body portion (see figure 6), and a second press-fitting portion (23d)  adjacent to the press-fitting portion intermediate portion in the first direction and projecting from the first resin bracket body portion (see figure 4a); and a second resin bracket (13) comprising a second resin bracket  body portion (see figure 2), a first press-fitted portion (13c) formed of a recess provided in the second resin bracket body portion (see figure 2), a press-fitted portion intermediate portion adjacent to the first press-fitted portion in the first direction (see figure 2), and formed of a recess provided in the second resin bracket body portion (see figure 2), and a second press-fitted portion (13d) adjacent to the of the press-fitted portion intermediate portion in the first direction, and formed of a recess provided in the second resin bracket body portion (see figure 2), wherein by moving the second resin bracket (13) relative to the first resin bracket (21) in the first direction, the first press-fitting portion (23e) is press-fitted into the first press-fitted portion (13c), and the second press-fitting portion (23d) is press-fitted into the second press-fitted portion 13d, see figure 6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Taniguchi et al (US 8,163,994), Ito (US 6,753,472), Saka et al (US 6,659,792), Sato et al (US 6,196,882), Hayakawa et al (US 5,915,978), Kotajima (US 5,507,077) and Kaley (US 4,580,861) disclose a member junction structure.

5.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J. Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

October 8, 2022

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848